Citation Nr: 0424257	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for renal cancer with lung 
metastases.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel








INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

On appeal, the Board denied the veteran's claims in an April 
2003 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In April 2004, a Joint Motion for Remand was filed.  
The motion indicated, in pertinent part, that a remand was 
required because VA had not considered other possible bases 
for granting service connection for renal cancer with lung 
metastases, including exposure to asbestos, exposure to 
ionizing radiation, and on a direct basis.  The April 2003 
Board decision addressed the claim only on the basis of 
presumptive service connection.  In addition, the motion 
indicated that VA should again notify the veteran of what 
evidence is required to substantiate his claim, and which 
party is charged with obtaining that evidence.  By Order 
dated April 6, 2004, the Board's April 2003 decision was 
vacated and remanded to the Board.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Specifically, the RO should inform the veteran of 
what is necessary for his claim for service connection for 
renal cancer with lung metastases to be granted, as well as 
ensure that all other appropriate actions under the VCAA have 
been taken.  The RO should specifically inform the veteran 
what actions it will take, what actions the veteran needs to 
take and should also inform him that he should submit all 
available evidence.

The veteran has had treatment from Dr. Allan Grossman.  The 
claims folder contains treatment records from Dr. Grossman 
only through February 2003. The RO should obtain updated 
treatment records from Dr. Grossman dated from February 2003 
to the present.  Decisions of the Board must be based on all 
of the evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  

The Joint Motion for Remand indicates that VA should address 
all possible bases for a grant of service connection for 
renal cancer with lung metastases.  The veteran has raised 
claims based on exposure to asbestos, and exposure to 
radiation, in addition to his claim based on exposure to 
herbicides.  The RO should develop and adjudicate the 
veteran's claim on the bases of exposure to asbestos and 
radiation.  See, Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000); see also, E.F. v. Derwinski. 1 Vet. App. 324, 326 
(1991).

Lastly, according to the joint motion, VA has addressed the 
veteran's claim only on the basis of presumptive service 
connection based on exposure to herbicides.  On remand, the 
RO should address the claim on the basis of direct service 
connection and should develop and adjudicate the claim.  See, 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  The RO should contact Dr. Allan 
Grossman, 1114 Weisgarber Rd., Knoxville, 
Tennessee 37907, and obtain all available 
treatment records dated from February 
2003 to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

3.  The RO should develop and adjudicate 
the veteran's claim under all of the 
theories referenced above.  This includes 
development on adjudication for the claim 
of entitlement to service connection for 
renal cancer with lung metastases based 
on exposure to agent orange, asbestos and 
radiation, and as a claim for direct 
service connection.

4.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




